Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pribyl (US 2990798) in view of Spurlock (US 3029768). Pribyl disclose the basic claimed structure including a drain plug with a drain plug body (including 2) having at least one flow passage (note the Figure), and an external thread (note the Figure), a cap 5 including a shaft 12 fixedly secured to the cap (at 8) and adapted to reciprocate within the drain plug body, a spring 10 and the drain plug body having at least one through passage which communicates with the bilge area (note the Figure). Not disclosed by Pribyl is a hollow stem with the spring positioned within a portion of the hollow stem. Spurlock teaches a drain plug with a spring 40 in a portion of a hollow stem 26. It would have been obvious to a person of ordinary skill in the art before the effective filing .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pribyl (US 2990798) in view of Spurlock (US 3029768), as applied to claim 1 above, and further in view of Bigsby (US 5966080; cited by Applicant). Not disclosed by Pribyl is the cap having a raised knob. Bigsby teaches a drain plug with a cap 24 having a raised knob 30. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Pribyl with a raised knob as taught by Bigsby for manual access. The combination combines known features to achieve predictable results.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pribyl (US 2990798) in view of Spurlock (US 3029768), as applied to claim 1 above, and further in view of Wise et al (US 6615760; cited by Applicant). Not disclosed by Pribyl is an o-ring and a plurality of flow passages. Wise et al teach an o-ring 70 and flow passages 80. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Pribyl with an o-ring and flow passages as taught by Wise et al for improved sealing and fluid flow. The combination combines known features to achieve predictable results.
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pribyl (US 2990798) in view of Spurlock (US 3029768), as applied to claim 1 above, and further in view of .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pribyl (US 2990798) in view of Spurlock (US 3029768) and Blake (US 3896280; cited by Applicant), as applied to claim 10 above, and further in view of Wise et al (US 6615760; cited by Applicant). Not disclosed by Pribyl is an o-ring and a plurality of flow passages. Wise et al teach an o-ring 70 and flow passages 80. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Pribyl with an o-ring and flow passages as taught by Wise et al for improved sealing and fluid flow. The combination combines known features to achieve predictable results.
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pribyl (US 2990798) in view of Spurlock (US 3029768) and Blake (US 3896280; cited by Applicant) and Wise et al (US 6615760; cited by Applicant), as applied to claim 16 above, and further in view of Bigsby (US 5966080; cited by Applicant). Not disclosed by Pribyl is the cap having a raised knob. Bigsby teaches a drain plug with a cap 24 having a raised knob 30. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to . 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10836455. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are encompassed by the patented claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Homani et al (US 2018/0127961) show a drain plug with spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617